      Case 2:18-cv-10255-SJO-MRW Document 20 Filed 01/31/19 Page 1 of 1 Page ID #:345
 NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)
 OR OF PARTY APPEARING IN PRO PER
 LATHAM & WATKINS LLP
 Daniel Scott Schecter (Bar No. 171472)
 R. Peter Durning, Jr. (Bar No. 277968)
 10250 Constellation Boulevard, Suite 1100
 Los Angeles, California 90067
 Telephone: (424) 653-5500
 Facsimile: (424) 653-5501
 Email: daniel.schecter@lw.com; peter.durning@lw.com
 ATTORNEY(S) FOR:    Respondent Jia Yueting
                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
Shanghai Lan Cai Asset Management Co, Ltd.,                                    CASE NUMBER:


                                                                                               2:18-cv-10255-SJO (MRWx)
                                                              Plaintiff(s),
                                     v.
Jia Yueting,
                                                                                              CERTIFICATION AND NOTICE
                                                                                                OF INTERESTED PARTIES
                                                             Defendant(s)                           (Local Rule 7.1-1)

TO:      THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for                               Respondent Jia Yueting
or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.
                (List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

                        PARTY                                                          CONNECTION / INTEREST
Shanghai Lan Cai Asset Management Co, Ltd.                                    Petitioner
Jia Yueting                                                                   Respondent
LeTV Sports Culture Develop (Beijing) Co., Ltd.                               Party to the underlying arbitral award
TV Plus Holdings (Beijing) Limited                                            Party to the underlying arbitral award




         January 30, 2019                                  /s/ Daniel Scott Schecter
         Date                                              Signature


                                                           Attorney of record for (or name of party appearing in pro per):

                                                           Respondent Jia Yueting


CV-30 (05/13)                                           NOTICE OF INTERESTED PARTIES
